Citation Nr: 0631012
Decision Date: 10/02/06	Archive Date: 01/18/07

Citation Nr: 0631012	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-35 404	)	DATE OCT 02 2006
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to service connection for degenerative 
changes and osteoarthritis of the left shoulder.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


VACATUR

The veteran had active military service from August 1942 to 
December 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In February 2006, the Board remanded 
this case for additional development, including the 
acquisition of a compensation and pension examination.

The Board received information in August 2006 that the 
veteran had died in September 2005.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Due the death of the veteran in 
September 2005, the Board had no jurisdiction in February 
2006 to issue a remand  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).  In a separate order following this 
vacatur of the February 2006 remand, the Board will dismiss 
the appeal of the veteran's claim.


ORDER

The Board's February 2006 remand of this case is VACATED.  


		
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This vacatur does not constitute a decision 
of the Board on the merits of your appeal.

Citation Nr: 0605084	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-35 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes and osteoarthritis of the left shoulder

2.  Entitlement to service connection for residuals of a neck 
injury


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
December 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In correspondence dated in November 2004 the Board notified 
the veteran and his representative that a motion to advance 
the case on the docket had been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's case was previously before the Board in 
December 2004.  At that time the Board found that new and 
material evidence was received to reopen a claim for 
entitlement to service connection for degenerative changes 
and osteoarthritis of the left shoulder.  The Board remanded 
the case for additional development.

The Board also determined that correspondence from the 
veteran dated in October 2003 could be construed as a claim 
for entitlement to service connection for residuals of a neck 
injury.  The Board found that the matter was inextricably 
intertwined with the issue of entitlement to service 
connection for degenerative changes and osteoarthritis of the 
left shoulder.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  This issue was also remanded for additional 
development.  

On remand, the veteran was afforded a VA examination in 
regard to his left shoulder, as requested.  A medical opinion 
was provided.  The claim remained denied and was returned to 
the Board.

The December 2004 remand also directed that the issue of 
service connection for residuals of a neck injury be 
adjudicated.  If a timely notice of disagreement was 
received, then the appropriate appellate procedures were to 
be followed.  

Although there is a sentence in the last paragraph of the 
September 2005 supplemental statement of the case (SSOC) that 
declares that the veteran's cervical spine disc disease is 
not related to any event or trauma in service, the issue of 
service connection for residuals of a neck injury was not 
adjudicated.

The reference to the veteran's cervical spine disease does 
not constitute a proper adjudication of the issue.  See 
38 C.F.R. § 19.31(a) (An SSOC cannot be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the statement of the case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the statement of the case).  A 
separate rating action is required on this issue in order to 
avoid a violation of Stegall v. West, 11 Vet. App. 268 
(1998).

Service medical records (SMRs) show that the veteran 
sustained a moderate contusion to the left shoulder in June 
1945 when the truck he was driving overturned, pinning him 
beneath it.  X-rays taken at the time were negative; however, 
the veteran has continued to complain of left shoulder (and 
at times neck) pain.  VA examiners have attributed the 
veteran's present left shoulder degenerative changes and 
arthritis to aging.  In addition, VA examination reports from 
October 2000 and June 2005 opine that the veteran's 
symptomatology is more likely than not related to the 
cervical spine/neck as opposed to the left shoulder.  
However, a bone scan done by Dr. Y. S. Folse in January 2002 
showed more advanced degenerative changes in the veteran's 
left shoulder than the right.  According to Dr. Folse, the 
advanced degeneration of the left shoulder as compared to the 
right shoulder is "probably due to post-traumatic injury."  

A review of the VA records associated with the claims file 
shows that there is x-ray evidence of arthritis of the 
cervical spine dating from July 1996, although the clinical 
records for that period have not been obtained.  There are 
later records, to include a March 2004 MRI of the cervical 
spine, that show mild disc bulge at C3-C4 with mild bilateral 
foraminal narrowing at C4-C5 levels.  A request for the 
clinical records, at least from July 1996, if not earlier, 
must be made as those records could contain pertinent 
evidence in reviewing the veteran's complaints regarding his 
cervical spine.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for his left shoulder and cervical 
spine disorders since service.  Even if 
no additional sources of treatment 
records are identified, the records from 
the VAMC in Jackson, Mississippi, for the 
veteran for 1996 should be obtained.  
After securing the necessary release, the 
RO should obtain those records that have 
not been previously secured.

2.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether it is as likely as not that 
his present left shoulder and neck 
disorders are the result of an injury 
during active service.  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner is requested 
to identify any all disorders that may be 
present for the left shoulder and 
cervical spine.  The examiner is also 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more), that 
any currently diagnosed disorder of the 
left shoulder or cervical spine is 
related to the veteran's military 
service.  The examiner should provide a 
complete rationale for any opinion.

3.  Thereafter, the RO must adjudicate 
the issue of entitlement to service 
connection for residuals of a neck 
injury.  The veteran and his 
representative should be notified of any 
decision and of his appellate rights.

4.  After completion of the above and any 
additional development deemed necessary, 
if the claim regarding the left shoulder 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

